                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN



PETER LUEBKE,
individually, and on behalf of
all other similarly situated,

                          Plaintiff,

             v.                                      Case No. 17-CV-969

WISCONSIN ELECTRIC POWER COMPANY
d/b/a WE ENERGIES,

                          Defendant.



   ORDER GRANTING PRELIMINARY APPROVAL OF AMENDED
       CLASS AND COLLECTIVE ACTION SETTLEMENT


      Having reviewed the Parties’ Joint Motion for Preliminary Approval of the

Amended Collective and Class Action Settlement (ECF No. 68) and its supporting

documents,

      IT IS HEREBY ORDERED:

   1. The Parties’ Amended Settlement Agreement (ECF No. 68-1) is APPROVED as a

      fair, reasonable, and adequate resolution of disputed claims under the Fair Labor
   Standards Act (“FLSA”) and applicable wage and hour laws as articulated in the

   Parties’ Agreement;

2. The class definitions of the Fed. R. Civ. P. 23 Classes are MODIFIED to conform

   with the Class Definitions described in Section IV.B of the Amended Settlement

   Agreement;

3. The Parties’ Notices of Class Action Settlement in the forms of Exhibits E and F to

   the Amended Settlement Agreement (ECF Nos. 68-3, 68-4) are APPROVED for

   distribution to the twenty-seven members of the Rule 23 Classes identified by the

   Parties on Exhibit A and the provision of the Notices of Class Action Settlement,

   in the form of Exhibits E and F, by mail are APPROVED as valid, due, and

   sufficient notice to affected Rule 23 Classes’ Members;

4. Any of affected Rule 23 Classes’ members who wish to exclude him/herself from

   the Parties’ Settlement of Wisconsin Sate and/or local law claims as defined in the

   Amended Settlement Agreement SHALL EXCLUDE him/herself per the

   instructions set forth in the Notices within thirty (30) days of the mailing of the

   Notices;

5. Any of the affected Rule 23 Classes’ members who do not exclude him/herself

   SHALL BE BOUND by the Court’s Order Finally Approving the Amended

   Settlement Agreement;




                                        2
6. Any of the affected Rule 23 Classes’ members who wish to object in any way to the

   proposed Amended Settlement Agreement SHALL FILE AND SERVE such

   written objections per the instructions set forth in the Notices no later than thirty

   (30) days after the mailing of the Notices, together with copies of all papers in

   support of his or her position.

7. All other matters addressed in the Court’s Order Granting Preliminary Approval

   of Settlement (ECF No. 66) remain unchanged.

   Dated at Milwaukee, Wisconsin this 28th day of December, 2018.



                                             _________________________
                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                         3
